Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 19, 2016

                                     No. 04-16-00067-CV

                          IN THE INTEREST OF A.M., A CHILD,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-09974
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER
        Appellant’s amended brief is currently due August 17, 2016. On August 18, 2016,
appellant filed a motion for extension of time asking for an additional “week” to file the brief.
After review, we GRANT appellant’s motion and ORDER appellant to file the appellant’s brief
in this court on or before August 25, 2016. We remind appellant’s counsel that when filing
motions in this court, with the exception of motions for rehearing and for en banc
reconsideration, the motion must include a certificate of conference wherein counsel states
whether he has conferred or made a reasonable attempt to confer with opposing counsel with
regard to the motion and whether the motion is opposed. See Tex. R. App. P. 10.1(a)(5).
Appellant’s counsel is ORDERED to comply with Rule 10.1(a)(5) in all future filings.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court